Citation Nr: 0320009	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  95-32 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a rating in excess of 20 percent for left 
knee degenerative joint disease with instability.

3.  Entitlement to a rating in excess of 10 percent for left 
knee degenerative joint disease with limitation of motion and 
pain.   


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from March 1941 to 
August 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions.  In a March 1999 decision, 
the Board determined, in pertinent part, that the veteran had 
not submitted a well-grounded claim for service connection 
for a low back disability, and that the criteria for an 
increased rating for a left knee disability had not been met.  
In February 2000, the United States Court of Appeals for 
Veterans Claims (CAVC) vacated the Board's decision and 
remanded for additional development.  The Board remanded the 
veteran's claims in September 2000, and the case has returned 
for further adjudication.  The current decision/remand is 
part of the Board's response to the CAVC's mandate.   

The claim concerning service connection for a low back 
disability is discussed in the decision below, while the 
veteran's claim concerning his service connected left knee 
disability is referenced in the remand section.   


FINDING OF FACT

The veteran's low back disability was incurred during active 
duty.  


CONCLUSION OF LAW

Service connection for a low back disability is warranted.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran primarily contends that during service he was 
involved in a parachute accident in which he injured his 
back. He claims that this injury led to the development of a 
chronic back disability.  (In the alternative, he has claimed 
that his chronic back disability resulted from a service-
connected knee disability.  However, because the Board finds 
that service connection on a direct basis is warranted, the 
facts, laws, and regulations pertaining to secondary service 
connection in this case will not be discussed).  

When seeking VA disability compensation, a veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2002).

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b) (2002).  The veteran may also establish service 
connection if all of the evidence, including that pertaining 
to service, shows that a disease first diagnosed after 
service was incurred in service.  38 C.F.R. § 3.303(d) 
(2002). 
 
In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 2002); see also 38 C.F.R. § 
3.304(d) (2002).

These combat provisions do not create a statutory presumption 
that a combat veteran's claimed disability is service-
connected, but it is an evidentiary mechanism which lightens 
the burden of a veteran who seeks service connection based on 
disability alleged to be related to combat.  If a combat 
veteran presents satisfactory lay or other evidence of 
service incurrence or aggravation of a disease or injury, 
which is consistent with the circumstances or hardships of 
his service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence.  In determining if there is such clear 
and convincing evidence, all evidence should be considered 
including availability of medical records, the nature and 
course of a disease or disability, the amount of time that 
has elapsed since service before there is a complaint of the 
condition, and any other relevant factors.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000); Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).

There is evidence that the veteran likely injured his back in 
service, during combat in World War II.  His DD Form 214 
indicates that he served as a demolition specialist and was 
involved in numerous battles in Europe during World War II.  
He also received, among other medals, the Combat Infantry 
Badge and the Purple Heart.  

Service medical records reflect, in pertinent part, that in 
September 1943, the veteran reported that during a parachute 
jump in Europe, his legs became entangled in suspension 
lines, causing him to land on his left thigh and back.  
Following this accident, he was diagnosed as having hematoma 
of the posterior left thigh.  (The veteran provided 
additional details about this parachute accident during his 
April 1996 local hearing and his July 1998 Travel Board 
hearing).  No musculoskeletal defects were noted on his 
separation examination in August 1945, however.  

There is no question that the veteran has a current low back 
disability.  A December 1994 VA x-ray revealed moderate lower 
lumbar and lumbosacral disc derangement.  At his most recent 
VA examination in May 2003, an x-ray revealed narrowing of 
the intervertebral disc space at L5-S1 with posterior 
wedging.  There was also an osteophyte arising from the 
superior endplate of L4.  The VA examiner diagnosed the 
veteran as having degenerative disc disease of the 
lumbosacral spine.

The veteran has also produced a statement from a physician 
who opined about the link between his current low back 
disability and the events in service.  In a statement dated 
in December 1998, the physician wrote:

Review of [the veteran's] past history 
brought me to the conclusion that the 
injuries to the low back, incurred in the 
[s]ervice, have contributed to his 
present low back problems. 

Following a September 2002 examination, a VA examiner 
concluded that, having been unable to find documentation of 
the injury to the lumbar spine, it would be speculative to 
relate the veteran's current lumbar spine condition to 
service.  The same examiner, however, following a May 2003 VA 
examination, reviewed the veteran's claims file and concluded 
that such a relationship could exist.  During the 
examination, the veteran again related how he had injured his 
back during a parachute jump in World War II, and said that 
he continued to have intense low back pain.  In the May 2003 
examination report, the VA examiner wrote: 

The veteran stated that he had an injury 
to his lower back during parachuting . . 
. The story of this gentleman to me 
sounds reliable, and my opinion [. . .] 
is that this low back condition is as 
likely as it is not, to be service 
connected. 

Thus, a review of the claims file essentially reflects that 
the veteran currently has a low back disability, and that two 
doctors (one of whom is a VA physician) have opined that this 
low back condition is related to active duty (namely, a 
parachute jump accident during World War II, which itself is 
documented in the veteran's service medical records).  To the 
extent that there is doubt in this case, its benefit must be 
given to the veteran.  38 U.S.C.A. § 5107 (West 2002).  
Therefore, the Board finds that service connection for a low 
back disability is warranted.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326 (2002) (regulations implementing the VCAA).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West 2002); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In light of the result here (a full grant of the claim for 
service connection), the Board finds that a detailed 
discussion of the VCAA is unnecessary (because any 
potential failure of VA in fulfilling its duties to notify 
and assist the veteran is essentially harmless error). 


ORDER

Subject to the laws and regulations applicable to the payment 
of monetary benefits, entitlement to service connection for a 
low back disability is granted.


REMAND

The veteran initially perfected his appeal on a claim for a 
rating in excess of 20 percent for residuals of a left knee 
injury with degenerative joint disease.  This claim was 
previously denied by a March 1999 Board decision that was 
subsequently vacated by the CAVC in 2000.  Following a 
subsequent Board remand, the RO (in a December 2002 rating 
decision and supplemental statement of the case) split the 
veteran's service-connected condition into two separate 
disabilities: left knee degenerative joint disease with 
instability (assigned a 20 percent rating using Diagnostic 
Code 5257) and left knee degenerative joint disease with 
limitation of motion and pain (assigned a separate 10 percent 
rating using Diagnostic Code 5010-5261).  

Nevertheless, the question remains as to whether the veteran 
is entitled to increased ratings for left knee instability 
and/or limitation of motion and pain.  Where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35 (1993),

Additional development is still necessary in the current 
appeal, however.  Accordingly, further appellate 
consideration will be deferred and this case is REMANDED for 
the following actions:

1.  Obtain records from the outpatient 
treatment clinics at the VA Medical 
Centers in Bay Pines and Sarasota, 
Florida, reflecting any treatment of the 
veteran for left knee symptoms from 1994 
to the present.  These records should 
include (and are not limited to) any 
treatment records, notes, discharge 
summaries, consultation reports, and 
imaging.

2.  Review the VA examination report 
dated in May 2003, as well as any other 
pertinent records associated with the 
claims file following the issuance of the 
supplemental statement of the case in 
December 2002.  

3.  Thereafter, if the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided another 
supplemental statement of the case.  This 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including the VCAA.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



